UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1093



SANJEEV MALHOTRA,

                                              Plaintiff - Appellant,

          versus


TEACHERS INSURANCE AND ANNUITY OF AMERICA AND
COLLEGE RETIREMENT EQUITIES FUND, and/or its
assignees,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:04-cv-03968-RDB)


Submitted: May 16, 2006                          Decided: May 22, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sanjeev Malhotra, Appellant Pro Se. Adam C. Sloane, MAYER, BROWN,
ROWE & MAW, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Sanjeev   Malhotra   appeals     the   district    court’s   order

dismissing his complaint.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       Malhotra v. TIAA-CREF, No. 1:04-cv-03698-RDB

(D. Md. Dec. 7, 2005).        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented    in   the

materials     before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -